Citation Nr: 0418894	
Decision Date: 07/15/04    Archive Date: 07/27/04	

DOCKET NO.  02-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for 
vertigo/labyrinthitis. 

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

With respect to the veteran's claim for an increased rating 
for bilateral hearing loss, the May 2003 Statement of the 
Case indicates that the appeal on this issue arose from the 
March 2003 rating decision.  However, upon review of the 
claims file, the Board notes that the veteran filed a notice 
of disagreement with the March 16, 2000 rating decision in 
January 2001.  Therefore, the claim for increase for hearing 
loss has been in appellate status since that time.  


FINDINGS OF FACT

1.  Chronic vertigo/labyrinthitis is not shown to have been 
present in service, or for many years thereafter.

2.  Chronic vertigo/labyrinthitis is not shown to be causally 
related to a service-connected disease or injury, including 
hearing loss or tinnitus.  

3.  The veteran currently exhibits no more than Level VII 
hearing in his right ear, and Level VIII hearing in his left 
ear.  


CONCLUSIONS OF LAW

1.  Chronic vertigo/labyrinthitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

2.  Chronic vertigo/labyrinthitis is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  The criteria for an evaluation in excess of 40 percent 
for service-connected bilateral defective hearing have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Code 6100, 4.86(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA has promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate his claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted; therefore, the AOJ could not 
have complied with the timing requirement, as the statute had 
not yet been enacted.  In Pelegrini the Court noted that, 
where the initial unfavorable decision was rendered prior to 
the enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, slip. op. at 10-11.

In the case at hand, in correspondence in July 2001, the RO 
provided notice to the veteran regarding what the evidence 
must show to substantiate the claims, the evidence he should 
provide, the evidence which the VA would obtain on his 
behalf, and the need for the veteran to advise VA of or to 
submit any additional evidence he wanted considered.  In 
addition, the veteran was provided with copies of rating 
decisions in March 2000, September 2001 and March 2003.  
These documents provided the veteran and his representative 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Pelegrini, supra.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and Statements of the 
Case were provided to the appellant.  The veteran was, in 
fact, provided every opportunity to submit evidence, and to 
attend a hearing at the RO before a Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
He has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  Moreover, the veteran was given ample time to 
respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues on appeal, and 
"it is difficult to discern what additional guidance the VA 
could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, 
adjudication of these claims poses no risk or prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd at 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where the VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA has 
not changed the benefit of the doubt doctrine); and 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Therefore, the duty to assist and notify as contemplated by 
the applicable provisions, including the VCAA, has been 
satisfied with respect to the issues on appeal.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

At the time of a preinduction physical examination in 
September 1950, the veteran gave a history of dizziness and 
fainting spells.  A physical examination conducted at that 
time was essentially within normal limits, and no pertinent 
diagnosis was noted.  

At the time of a service separation examination in November 
1953, the veteran denied problems with dizziness or fainting 
spells.  A physical examination was negative for evidence of 
vertigo/labyrinthitis, and no pertinent diagnosis was noted.  

On VA general medical examination in March 1968, the veteran 
voiced no complaints of vertigo or disequilibrium.  A 
physical examination of the veteran's ears conducted at that 
time was within normal limits.  A hearing loss was noted.  
However, at no time during the course of the examination did 
the veteran complain of vertigo or disequilibrium.  

A VA audiometric examination conducted in April 1968 was 
negative for the presence of vertigo or labyrinthitis.  A VA 
otologic examination conducted at that same time showed that 
the veteran's external auditory canals and eardrums were 
within normal limits.  No pertinent diagnosis was noted.  

VA otologic and audiometric examinations conducted in May 
1973 and November 1980 were negative for the presence of 
vertigo or labyrinthitis.  

During the course of a VA otologic consultation in November 
1988, the veteran stated that he was losing his balance, 
though he had never experienced "true objective vertigo."  
Rather, the veteran felt as if he were "staggering."  On 
physical examination, there was no evidence of nystagmus on 
direct, collateral, or upper gaze.  

At the time of VA electronystagmographic (ENG) testing in 
December 1988, the veteran complained that his body and head 
seemed to have "difficulty functioning together," and that he 
felt as if he were "thrown off" or falling.  When further 
questioned, the veteran reported episodes of lightheadedness 
and spinning for a period of years, but mostly since the 
spring of 1988.  According to the veteran, these sensations 
were induced by quick movements or changing from one position 
to another.  ENG test results showed no abnormalities.  
Caloric responses were approximately equal bilaterally.  
Spontaneous nystagmus, while present with eyes closed, was 
within normal limits.  Gaze, saccadic, optokinetic, and 
pursuit tests were within normal limits.  

At the time of a VA otologic consultation in December 1988, 
it was noted that the veteran had undergone ENG and 
audiometric testing, and that there had been no significant 
change in his pure tone audiometrics.  Additionally noted was 
that the veteran's ENG had shown no abnormalities.  Under the 
circumstances, the examining otologist was of the opinion 
that the veteran's symptomatology was "not related to his 
labyrinth or to his ears."  

At the time of VA audiometric testing in January 1990, the 
veteran denied both nausea and dizziness.  

During the course of a VA outpatient consultation in January 
1990, the veteran complained of a relatively sudden change in 
the hearing in his left ear.  Examination of the veteran's 
nose and throat was relatively normal, and there was no 
evidence of any nystagmus.  Noted at the time of examination 
was that, while the veteran did not complain of dizziness, on 
closer questioning, he admitted that there might have been 
"some increase" recently.  In the opinion of the examiner, 
the veteran was apparently suffering from some vascular 
impairment of his ear.  On the other hand, since he had 
experienced vertigo in the past, there might be some 
intracranial problem.  

At the time of a VA audiologic consultation in January 1990, 
the veteran complained of episodic dizziness which he 
described as "a little bit of floating around in (his) head."  
According to the veteran, this sensation occurred when he 
rose quickly from a supine or sitting position.  Noted at the 
time of evaluation was that ENG results were suggestive of 
bilaterally normal peripheral/central vestibular function.  

At the time of VA outpatient treatment in September 1991, the 
veteran was advised to get up slowly from a seated or lying 
position.  

During the course of VA outpatient treatment in May 1995, the 
veteran complained of cervical spine discomfort in 
conjunction with dizziness.  

On VA outpatient neurologic consultation in June 1997, it was 
noted that the veteran was being seen for follow up of a 
cerebrovascular accident which had occurred four months 
earlier.  Apparently, with the exception of some slight 
dizziness, the veteran had for the most part recovered from 
that incident.  Noted at the time of evaluation was that 
there had been no complaint of dizziness at the time of the 
veteran's discharge.  Rather, according to the veteran, his 
unsteadiness developed a month or so later.  When questioned, 
the veteran described his dizziness as varying in intensity, 
but most noticeable when bending his head to the right.  The 
veteran denied true vertigo, but felt that his eyes were 
"dancing."  According to the veteran, his problem had 
spontaneously resolved, with current occurrences being both 
"rare and mild."  On physical examination, there was no 
evidence of nystagmus.  In the opinion of the examiner, the 
veteran's dizziness was most likely positional vertigo.  

At the time of a VA audiometric examination in November 1999, 
the veteran gave a history of bilateral hearing loss 
accompanied by periodic dizziness.  The pertinent 



diagnosis was mild to severe bilateral sensorineural hearing 
loss, with very poor discrimination in both ears.  

In early March 2000, a VA audiometric examination for 
compensation purposes was accomplished.  At the time of 
examination, the veteran complained of certain "balance" 
problems.  According to the veteran, his balance problems 
were sometimes so bad that he had to lean against something 
so as not to fall.  Audiometric examination revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ


1000
2000
3000
4000
RIGHT
75
80
85
85
LEFT
65
80
85
90

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the veteran's right ear was 82 
decibels, with a pure tone average for the same four 
frequencies of 80 decibels in the left ear.  Speech 
discrimination testing yielded a score of 68 percent in the 
right ear, and 52 percent in the left ear.  The pertinent 
diagnosis was bilateral mild to severe sensorineural hearing 
loss, with significantly impaired word recognition.  

VA outpatient treatment records covering the period from 
December 2000 to March 2001 show treatment during that time 
for complaints of dizziness.  In an entry of mid-January 
2001, it was noted that the veteran's primary care physicians 
felt that his dizziness was secondary to vestibular problems 
which were "chronic and intermittent."  

On VA audiometric examination for compensation purposes in 
March 2003, the veteran complained of decreased hearing 
acuity.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:  





HERTZ


1000
2000
3000
4000
RIGHT
75
80
85
85
LEFT
70
80
85
90

The pure tone average for the frequencies 1,000, 2000, 3,000, 
and 4,000 Hertz in the veteran's right ear was 81 decibels, 
with a pure tone average for those same four frequencies of 
81 decibels in the left ear.  Speech discrimination testing 
yielded a score of 70 percent in the right ear, and 60 
percent in the left ear  The pertinent diagnosis was moderate 
to severe sensorineural hearing loss bilaterally, with 
moderately impaired word recognition in the right ear, and 
significantly impaired word recognition in the left ear.  

Analysis

The veteran in this case seeks service connection for 
vertigo/labyrinthitis.  In pertinent part, it is argued that 
the veteran's current vertigo/labyrinthitis had its origin 
during his period of active military service.  In the 
alternative, it is argued that the veteran's 
vertigo/labyrinthitis is secondary to service-connected 
hearing loss and/or tinnitus.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Finally, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability, but only that 
degree, which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In the present case, service medical records fail to 
demonstrate the presence of chronic vertigo/labyrinthitis.  
While at the time of a preinduction physical examination in 
September 1950, the veteran gave a history of 
dizziness/fainting spells, a physical examination conducted 
at that time was negative for any such pathology, and no 
pertinent diagnosis was noted.  Moreover, the remainder of 
the veteran's service medical records, including a service 
separation examination of November 1953, showed no complaints 
or treatment for either vertigo or labyrinthitis.  In point 
of fact, the earliest clinical indication of the presence of 
"dizziness" is revealed by VA treatment records dated in 
1988, almost 35 years following the veteran's discharge from 
service.  Significantly, an ENG conducted at that time was 
within normal limits, causing his physician to conclude that 
the veteran's symptomatology (i.e., 
dizziness/lightheadedness) was "not related to his labyrinth 
or to his ears."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current 
vertigo/labyrinthitis with any incident or incidents of his 
period of active military service.  Nor has it been 
demonstrated by the evidence that such symptomatology is in 
any way proximately due to, the result of, or aggravated by 
the veteran's service-connected hearing loss or tinnitus.  
Under the circumstances, his claim for service connection 
must be denied.  

Turning to the issue of an increased evaluation for 
service-connected defective hearing, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part IV (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Schedule for Rating Disabilities to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry in the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003). 

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, a rating specialist must determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa (which ever results in the higher 
numeral.).  Each ear is to be evaluated separately.  
38 C.F.R. § 4.86(a) (2003).  

The Board notes that the evidence demonstrates that the 
veteran's hearing loss fall within the parameters of 
38 C.F.R. § 4.86(a) (2003).  Therefore, the Board will 
consider the examination results under both Table VI and 
Table VIa to determine which results in the higher numeral. 

In the present case, on VA audiometric examination in March 
2000, pure tone air conduction threshold levels for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the 
veteran's right ear were 75 decibels, 80 decibels, 85 
decibels, and 85 decibels, respectively, for a pure tone 
average of 82 decibels, with speech discrimination ability of 
68 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 65 
decibels, 80 decibels, 85 decibels, and 90 decibels, 
respectively, for a pure tone average of 80 decibels, with 
speech discrimination ability of 52 percent.  Such findings 
correspond to Level VII in the veteran's right ear, and Level 
VIII hearing in the veteran's left ear pursuant to Table VI, 
for assignment of a 40 percent evaluation.  38 C.F.R. § 4.25, 
Diagnostic Code 6100.  Applying Table VIa the findings 
correspond to Level VII in both ears, which also corresponds 
to a 40 percent evaluation.  

As of the time of a recent VA audiometric examination in 
March 2003, pure tone air conduction threshold levels for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the 
veteran's right ear were 75 decibels, 80 decibels, 85 
decibels, and 85 decibels, respectively, for a pure tone 
average of 81 decibels, with speech discrimination ability of 
70 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 70 
decibels, 80 decibels, 85 decibels, and 90 decibels, 
respectively, for a pure tone average of 81 decibels, with 
speech discrimination ability of 60 percent.  Such findings 
are consistent with no more than Level VI hearing in the 
veteran's right ear, and Level VII hearing in the left ear 
under Table VI, which corresponds with a 30 percent 
evaluation.  Under Table VIa the findings result in Level VII 
hearing in both ears, which is commensurate with the 
40 percent evaluation now in effect.  

The Board has taken into consideration the veteran's 
arguments regarding the effect of his service-connected 
defective hearing upon his daily life.  However, based on the 
aforementioned, the 40 percent evaluation currently in effect 
is appropriate, and an increased rating is not warranted.  


ORDER

Service connection for chronic vertigo/labyrinthitis is 
denied.

An evaluation in excess of 40 percent for service-connected 
bilateral defective hearing is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



